DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 04/13/2022, Applicant, on 07/13/2022, amended claims 1, 3, 5, 8, and 20. Claims 2, 4, 7, 10, 13, 15, and 17 were cancelled. Claims 1, 3, 5-6, 8-9, 11-12, 14, 16, and 18-21 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged. The amended claims facilitate the need for 112 Rejections regarding new matter.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that amended claim recites an improvement or enhancement to the production of printed matter producing services similar to Classen Immunotherapies Inc. v. Biogen IDEC, 659…
The Examiner respectfully disagrees. The cited limitations and improvements merely improve the abstract idea itself and not the technology as a whole. Further the Examiner notes that the cited case does not match the fact pattern of the present application. The patents from the case are directed to screening immunization schedules and provides examples of treatment and prophylaxis limitation that encompass limitations that treat or prevent a disease or medical condition, while the present claims are directed to producing printed matter by dividing the process into steps.
The Applicant further argues at Step 2B that the processor derives an operational status and identifies the order information… which is not well-understood, routine, or conventional in the field.
The Examiner respectfully disagrees. Under the broadest reasonable interpretation of the limitations deriving a status is part of the abstract idea. Deriving the operational status of a device could be accomplished merely by inspecting the device to see if the device is on or printing. Identifying information is further part of the abstract idea as well. Even if the derivation of statuses was interpreted as an additional element, it would amount no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) as well as insignificant extra-solution activity - see MPEP 2106.05(g) in Step 2A- Prong Two. In Step 2B the element would be directed to generally linking the use of the judicial exception to a particular technological environment or field of use and well-understood, routine, conventional activities as evidenced by MPEP 2105.05(d) (See Corbin1, [0004]; According to many conventional computing systems, the status of the print job can be easily determined and even viewed with a simple network printer status tool that monitors the printing process as it is in action).
The Examiner further notes that the inclusion of order receivers further exemplifies “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The 101 Rejection is updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the cited prior art does not teach the amended claims regarding the limitation of storing a plurality of received orders…
The Applicant contends that Kuranoshita only teaches ordering information provided by an orderer and not determined by the order receiver.
The Examiner respectfully disagrees. The claim as amended is still taught by Kuranoshita. The order information is received by the sales department and the electronic operation manual is received from the sales department by the production department (see citation below). Therefore the orderer would be in touch with the sales department which would create the electronic operation manual. (See Kuranoshita, [0007]; Usually, a person in charge who works in a production department (downstream process) of a printing company acquires an operation manual from the sales and planning department (upstream process), determines the content of a print job to be carried out from a description provided in the operation manual, and enters data using a terminal apparatus in order to generate a job ticket and further see Kuranoshita, [0081]; In step S2, on the basis of the ordering information 60 acquired in step S1, the manual issuer 64 of the order-receiving server 24 issues an electronic operation manual 76 to be used for producing a print 50).
The Applicant further contends that Noda does not disclose an amount of change in operational status and would not solve the problem of saturation in the amount of production. The Applicant further states it is unknown how much of the operational statuses have changed before and after accepting.
The Examiner respectfully disagrees. The phrase “amount of change in the operational status” is recited broadly and under the broadest reasonable interpretation a changing of a status from printing continuing to printing stopped is an amount of change. The Examiner further notes that the claim as recited does not require a value for the amount of change only that an amount of change correspond to a device. Kuranoshita teaches the operational status before the order is accepted (i.e. maintaining a database of printer statuses), while Noda is relied upon to teach an amount of change after the order is accepted. Figures 5a, 5b, 7a, 7b, 10-11 and 16-17 of Noda each provide visual representation of operation status throughout a print order as well as steps through a specific order (order 1001 broken into 2 parts). The Examiner does further note that Noda teaches a schedule of printers and when they are in use
The Applicant futher contends that elements of Noda would not solve the problem of saturation as described in the specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not being able to solve the problem of “saturation in the amount of production”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The 103 Rejection is updated and maintained as seen below.	  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 21 recite(s): “wherein the processor is configured to predict an amount of change of the at least one device from the operational status of the at least one device before the production of the printed matter is accepted and a predicted value of the operational status of the at least one device when the production of the printed matter is accepted.” The Specification discusses a predicted time period for processing (Spec, [pg. 12-13]), cost predictions (Spec, [pg. 37, 49]), and amounts of change (Spec, [pg. 27-28, 30-31], but does not appear to provide support for “predict an amount of change of the at least one device from the operational status” or “a predicted value of the operational status.”

Claim(s) 21 further recite(s): “identify the production of the printed matter as the identified order information corresponding to the amount of change when the amount of change of the at least one device is smaller than the amount of change identified by the order receiver.” The Specification discusses amounts of change (at least Spec, [pg. 27-28, 30-31], but does not appear to provide support for “the amount of change of the at least one device is smaller than the amount of change identified by the order receiver.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3, 5-6, 8-9, 11-12, 14, 16, and 18-21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1, 3, 5-6, 8-9, 11-12, 14, 16, 18, 19, and 21  are to a machine/apparatus and claim(s) 20 is directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 20 recite a series of steps for abstract idea: associating order information with a device.
Regarding Claims 1 and 20;
store a plurality of received-order information respectively registered by a plurality of order receivers, each received-order information indicating that production of printed matter is producible by the respective order receiver and containing device information used for producing the printed matter, 
with respect to a process for producing the printed matter, 
identify the received-order information indicating that the production of the printed matter is acceptable from the stored received-order information by using the printed matter indicated in the order information as a search condition, and 
associate the order information with… corresponding to the device information associated with the identified received-order information.
wherein the… derives an operational status of the at least one device associated with the order information and generates display information for displaying the derived operational status, and
 wherein the… identifies the order information designated by the respective order receiver corresponding to an amount of change in the operational status before and after the production of the printed matter is accepted. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a processor, receive order information, at least one device, a  non-transitory computer readable medium. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea. Further supporting the “Apply it” the Examiner points to the Applicant’s specification in at least [pg. 8, paragraph 1 and pg. 12, paragraph 1].
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a processor, receive order information, at least one device, a  non-transitory computer readable medium are rejected as “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The element of receiving  order information is equated to transmitting and receiving data over a network is  and is a well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document).
Regarding Claim(s) 3, 5-6, 8-9, 11-12, 14, 16, 18, 19, and 21 the claim further narrow the abstract idea and recite previously rejected elements.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-6, 14-16, 18, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuranoshita et al. (US 20150277831 A1) in view of Noda (US 20050243365 A1).
	Regarding Claim(s) 1 and 20, Kuranoshita teaches: An information processing apparatus comprising: a processor configured to: (See Kuranoshita, [0066]; The first controller 52 comprises an information processing unit, i.e., a processor, such as a central processing unit (CPU) or the like. The first controller 52 reads and executes programs stored in the first memory 56 to thereby carry out various functions, including a manual issuer 64 for issuing an electronic operation manual 76, a transmission processor 66 for transmitting the electronic operation manual).
 store a plurality of received-order information respectively registered by a plurality of order receivers, each received-order information indicating that production of printed matter is producible by the respective order receiver and containing device information used for producing the printed matter, (See Kuranoshita, [0007]; Usually, a person in charge who works in a production department (downstream process) of a printing company acquires an operation manual from the sales and planning department (upstream process), determines the content of a print job to be carried out from a description provided in the operation manual, and enters data using a terminal apparatus in order to generate a job ticket and further see Kuranoshita, [0081-82]; In step S2, on the basis of the ordering information 60 acquired in step S1, the manual issuer 64 of the order-receiving server 24 issues an electronic operation manual 76 to be used for producing a print 50)…. FIG. 5 is a diagram showing an example of data that makes up an electronic operation manual 76 shown in FIGS. 2 and 3. In FIG. 5, the electronic operation manual 76 is shown as a list of attributes (attributes) and content (instructed content) of data. An actual electronic operation manual 76 is based on the premise that a sequence of attributes is known, and only a certain plurality of types of instructed content are arranged in given a sequence. In FIG. 5, an order number, a product name, a delivery date, customer information, a number of pages, a finished size, a binding method, a medium size, a printing press name, and a proofer name are listed as attributes and further see Kuranoshita, [0107-0108]; In step S8, the first main server unit 26 of the order-receiving server 24 newly registers and saves the ordering information 60 that was acquired in step S1, thereby updating the ordering information DB 72. More specifically, the ordering information DB 72 stores the ordering information 60 in association with the common identifier 62 (“DEFGH”), which was transmitted in step S7, inherent in the print job. Similarly, the operation manual DB 74 stores the electronic operation manual 76 in association with the common identifier 62 (“DEFGH”)… [0108] The process of generating new job information 90 is now brought to an end. The print production system 10 automatically generates job information 90 to be used for producing a print 50 without the need for workers (production personnel) of the printing site 14 to be involved in any way. Thereafter, the production personnel can download the job information 90 from the printing management server 36 through the factory terminal apparatus 34, whereupon the production personnel can confirm, modify, or approve the content of the job information 90 and further see Kuranoshita, [Fig. 4-5 and Fig. 8-9]; visual representation of process).
receive order information with respect to a process for producing the printed matter, (See Kuranoshita, [0002]; The first storage device 28 stores various pieces of management information, including received orders, sales, sales activities, estimates, annual production plans, monthly production plans, weekly and daily production plans, warehousing and shipping, inventories, stock purchasing, and costs, etc., for example and further see Kuranoshita, [0080]; The ordering information 60 includes, for example, an ordering date, a product name, a product type, a quantity, a number of pages, a processed form, a finished size, colors, a delivery date, customer information, and contact details. However, the ordering information 60 is not limited to such pieces of information).
identify the received-order information indicating that the production of the printed matter is acceptable from the stored received-order information by using the printed matter indicated in the order information as a search condition, and (See Kuranoshita, [0096]; The job information generator 94 determines the content of items on the basis of the electronic operation manual 76, with respect to specifiable items among the plurality of items that make up the job information 90. The job information generator 94 also determines the content of unspecifiable items on the basis of search results of a reference database, using a portion of the information contained within the electronic operation manual 76 as a search condition ).
associate the order information with at least one device corresponding to the device information associated with the identified received-order information. (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc., the job information generator 94 determines the content of “WORKFLOW CONFIGURATION” (a workflow configuration and an assignment of the printing press 42) (see FIGS. 5 and 7B)).
wherein the processor derives an operational status of the at least one device associated with the order information and [generates display information for displaying the derived operational status], and  (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc., the job information generator 94 determines the content of “WORKFLOW CONFIGURATION” (a workflow configuration and an assignment of the printing press 42) (see FIGS. 5 and 7B)). The Examiner notes the system of Kuranoshita maintains an equipment database including apparatus information which is updated to reflect the status of printing presses.
wherein the processor identifies the order information designated by the respective order receiver corresponding to an amount of change in the operational status before [and after the production of the printed matter is accepted]. (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc., the job information generator 94 determines the content of “WORKFLOW CONFIGURATION” (a workflow configuration and an assignment of the printing press 42) (see FIGS. 5 and 7B)). The Examiner notes the system of Kuranoshita maintains an equipment database including apparatus information which is updated to reflect the status of printing presses). The Examiner notes that Kuranoshita associates an order with a device and identifies a devices current state which is prior to the acceptance of an order.
While Kuranoshita teaches determining operational statuses of devices, Kuranoshita does not appear to teach the displaying of the operational statuses. However, Kuranoshita in view of the analogous art of Noda does teach displaying operational statuses. (See Noda, [0125]; FIGS. 10A and 10B are diagrams illustrating a GUI of the device scheduler 604. The device scheduler 604 is a scheduling system capable of managing schedules of a plurality of printers by means of the GUI shown in FIGS. 10A and 10B and displaying automatic schedule states of respective printers simultaneously. The operator can activate the device scheduler 604 from the working PC 106, and confirm a result automatically scheduled by a GUI as shown in FIGS. 10A and 10B).
wherein the processor identifies the order information designated by the respective order receiver corresponding to an amount of change in the operational status… and after the production of the printed matter is accepted. (See Noda, [0129]; while the operator displays information of the print job whose state varies sequentially by the job manager 603, the operator can control an arbitrary print job. That is, the operator displays the GUI of the job manager 603 as shows in FIG. 11 on the working PC 106, and confirms a document name given to the print data, the status of the print job (being outputting, waiting for outputting, stopping, etc.), a time when the print job was received, etc., as needed. Moreover, the operator conducts selection of an arbitrary job, alteration of the status (printing aborted, printing stopped, printing is continuing, etc.) and the like with a pointing device etc. FIG. 16 shows one example of the contents saved in a job information table and further see Noda, [Figs. 10-12 and 16-17]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the operational statuses of Kuranoshita with the displaying and other status features of Noda in order to keep users aware of the current status of a job and determine if intervention is needed. (See Noda, [0129]; while the operator displays information of the print job whose state varies sequentially by the job manager 603, the operator can control an arbitrary print job. That is, the operator displays the GUI of the job manager 603 as shows in FIG. 11 on the working PC 106, and confirms a document name given to the print data, the status of the print job (being outputting, waiting for outputting, stopping, etc.), a time when the print job was received, etc., as needed. Moreover, the operator conducts selection of an arbitrary job, alteration of the status (printing aborted, printing stopped, printing is continuing, etc.) and the like with a pointing device etc. FIG. 16 shows one example of the contents saved in a job information table and further see Noda, [0138]; Incidentally, whether each step is an automatic processing step is stipulated in advance for each step. When it is determined that the present step is not an automatic processing step, the workflow manager 602 informs the operator of status information so stating (for example, displaying a pop-up menu for urging the operator to do an operation), and the operator conducts an arbitrary step work corresponding to the present step (Step 1905)).
Further regarding Claim 20, Kuranoshita further teaches storing received-order information indicating that production of printed matter is accept; (See Kuranoshita, [0065]; The first memory 56 may comprise a non-transitory computer-readable storage medium. The computer-readable storage medium comprises a portable medium such as a magneto optic disk, a ROM, a CD-ROM, a flash memory, or the like, or a storage medium such as a hard disk or the like incorporated in a computer system).
Regarding Claim(s) 3, Kuranoshita further teaches wherein the processor [generates the display information for displaying the operational status] including the operational status of the at least one device before the production of the printed matter indicated in the order information is accepted and the operational status of the at least one device when the production of the printed matter indicated in the order information is accepted. (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc., the job information generator 94 determines the content of “WORKFLOW CONFIGURATION” (a workflow configuration and an assignment of the printing press 42) (see FIGS. 5 and 7B)). The Examiner notes the system of Kuranoshita maintains an equipment database including apparatus information which is updated to reflect the status of printing presses.
While Kuranoshita teaches determining operational statuses of devices, Kuranoshita does not appear to teach the displaying of the device statuses. However, Kuranoshita in view of the analogous art of Noda does teach displaying operational statuses. (See Noda, [0125]; FIGS. 10A and 10B are diagrams illustrating a GUI of the device scheduler 604. The device scheduler 604 is a scheduling system capable of managing schedules of a plurality of printers by means of the GUI shown in FIGS. 10A and 10B and displaying automatic schedule states of respective printers simultaneously. The operator can activate the device scheduler 604 from the working PC 106, and confirm a result automatically scheduled by a GUI as shown in FIGS. 10A and 10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the operational statuses of Kuranoshita with the displaying and other status features of Noda in order to keep users aware of the current status of a job and determine if intervention is needed. (See Noda, [0129]; while the operator displays information of the print job whose state varies sequentially by the job manager 603, the operator can control an arbitrary print job. That is, the operator displays the GUI of the job manager 603 as shows in FIG. 11 on the working PC 106, and confirms a document name given to the print data, the status of the print job (being outputting, waiting for outputting, stopping, etc.), a time when the print job was received, etc., as needed. Moreover, the operator conducts selection of an arbitrary job, alteration of the status (printing aborted, printing stopped, printing is continuing, etc.) and the like with a pointing device etc. FIG. 16 shows one example of the contents saved in a job information table and further see Noda, [0138]; Incidentally, whether each step is an automatic processing step is stipulated in advance for each step. When it is determined that the present step is not an automatic processing step, the workflow manager 602 informs the operator of status information so stating (for example, displaying a pop-up menu for urging the operator to do an operation), and the operator conducts an arbitrary step work corresponding to the present step (Step 1905)).
Regarding Claim(s) 5-6,  Kuranoshita/Noda further teaches wherein the processor displays the operational status of the at least one device for each step to be executed by the at least one device in the production of the printed matter. (See Noda, [0129]; FIG. 11 on the working PC 106, and confirms a document name given to the print data, the status of the print job (being outputting, waiting for outputting, stopping, etc.), a time when the print job was received, etc., as needed. Moreover, the operator conducts selection of an arbitrary job, alteration of the status (printing aborted, printing stopped, printing is continuing, etc.) and the like with a pointing device etc. FIG. 16 shows one example of the contents saved in a job information table). The Examiner notes that the system of Noda identifies the order with the changing states of the printer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the operational statuses of Kuranoshita with the displaying and other status features of Noda in order to keep users aware of the current status of a job and determine if intervention is needed. (See Noda, [0129]; while the operator displays information of the print job whose state varies sequentially by the job manager 603, the operator can control an arbitrary print job. That is, the operator displays the GUI of the job manager 603 as shows in FIG. 11 on the working PC 106, and confirms a document name given to the print data, the status of the print job (being outputting, waiting for outputting, stopping, etc.), a time when the print job was received, etc., as needed. Moreover, the operator conducts selection of an arbitrary job, alteration of the status (printing aborted, printing stopped, printing is continuing, etc.) and the like with a pointing device etc. FIG. 16 shows one example of the contents saved in a job information table and further see Noda, [0138]; Incidentally, whether each step is an automatic processing step is stipulated in advance for each step. When it is determined that the present step is not an automatic processing step, the workflow manager 602 informs the operator of status information so stating (for example, displaying a pop-up menu for urging the operator to do an operation), and the operator conducts an arbitrary step work corresponding to the present step (Step 1905)).
Regarding Claim(s) 14 and 16, Kuranoshita/Noda teaches when the processor associates the order information with the device information related to the received-order information, (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc., the job information generator 94 determines the content of “WORKFLOW CONFIGURATION” (a workflow configuration and an assignment of the printing press 42) (see FIGS. 5 and 7B)).
While Kuranoshita teaches searching for order information, Kuranoshita does not appear to further teach the selection of order information. However, Kuranoshita in view of Noda does teach: the processor searches for the received-order information and accepts whether or not the received-order information is to be selected. (See Noda, [0163]; the device scheduler 604 determines whether the to-be-registered proof print job can be registered in the schedule (that is, there is no result of search in Step 2017 described above) (S2018). When it is determined that the to-be-registered proof print job cannot be registered in the schedule, the device scheduler 604 refers to the operator information in the order information table of the specified order, informs the operator of a result that automatic scheduling is impossible with E-mail etc. (Step 2020), and terminates the processing. Then the device scheduler 604 informs the workflow manager 602 of impossibility of automatic scheduling and further see Noda, [0149]; When it is determined that the print job cannot be processed with a plurality of printers, the device scheduler 604 refers to operator information in the order information table of the specified order, informs the operator of a result that automatic scheduling is impossible (Step 2020), and terminates the processing. Then the device scheduler 604 informs the workflow manager 602 of impossibility of automatic scheduling.). The Examiner notes the selection of the order would be related to the scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the searching of order information as taught by Kuranoshita with the accepting whether or not to select  the order-information as taught by Noda in order have safe guards in place and notify manager if there any conditions preventing a job from being scheduled. (See Noda, [0149]; When it is determined that the print job cannot be processed with a plurality of printers, the device scheduler 604 refers to operator information in the order information table of the specified order, informs the operator of a result that automatic scheduling is impossible (Step 2020), and terminates the processing. Then the device scheduler 604 informs the workflow manager 602 of impossibility of automatic scheduling. When receiving the notice, the workflow manager 602 refers to FIG. 19 and returns to a top process in the automatic processing described above with reference to FIG. 19 (Step 1907) (more specifically, start again Step 2001).
Regarding Claim(s) 18, Kuranoshita teaches wherein the processor is further configured to store the order information, (See Kuranoshita, [0107-0108]; In step S8, the first main server unit 26 of the order-receiving server 24 newly registers and saves the ordering information 60 that was acquired in step S1, thereby updating the ordering information DB 72. More specifically, the ordering information DB 72 stores the ordering information 60 in association with the common identifier 62 (“DEFGH”), which was transmitted in step S7, inherent in the print job. Similarly, the operation manual DB 74 stores the electronic operation manual 76 in association with the common identifier 62 (“DEFGH”)
receive the received-order information and identify the order information indicating an order of the printed matter that is producible from the stored order information by using the printed matter indicated in the received-order information as the search condition, and (See Kuranoshita, [0002]; The first storage device 28 stores various pieces of management information, including received orders, sales, sales activities, estimates, annual production plans, monthly production plans, weekly and daily production plans, warehousing and shipping, inventories, stock purchasing, and costs, etc. and further see Kuranoshita, [0096]; The job information generator 94 determines the content of items on the basis of the electronic operation manual 76, with respect to specifiable items among the plurality of items that make up the job information 90. The job information generator 94 also determines the content of unspecifiable items on the basis of search results of a reference database, using a portion of the information contained within the electronic operation manual 76 as a search condition and further see Kuranoshita, [0107-0108]; In step S8, the first main server unit 26 of the order-receiving server 24 newly registers and saves the ordering information 60 that was acquired in step S1, thereby updating the ordering information DB 72. More specifically, the ordering information DB 72 stores the ordering information 60 in association with the common identifier 62 (“DEFGH”), which was transmitted in step S7, inherent in the print job. Similarly, the operation manual DB 74 stores the electronic operation manual 76 in association with the common identifier 62 (“DEFGH”)… [0108] The process of generating new job information 90 is now brought to an end. The print production system 10 automatically generates job information 90 to be used for producing a print 50 without the need for workers (production personnel) of the printing site 14 to be involved in any way. Thereafter, the production personnel can download the job information 90 from the printing management server 36 through the factory terminal apparatus 34, whereupon the production personnel can confirm, modify, or approve the content of the job information 90 and further see Kuranoshita, [Fig. 4-5 and Fig. 8-9]; visual representation of process).).
associate the identified order information with the at least one device corresponding to the device information associated with the received-order information. (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc., the job information generator 94 determines the content of “WORKFLOW CONFIGURATION” (a workflow configuration and an assignment of the printing press 42) (see FIGS. 5 and 7B)).
Regarding Claim(s) 19, Kuranoshita/Noda further teaches wherein, when the processor associates the order information with the device information related to the received-order information, the processor searches for the order information and accepts whether or not the order information is to be selected. (See Noda, [0163]; the device scheduler 604 determines whether the to-be-registered proof print job can be registered in the schedule (that is, there is no result of search in Step 2017 described above) (S2018). When it is determined that the to-be-registered proof print job cannot be registered in the schedule, the device scheduler 604 refers to the operator information in the order information table of the specified order, informs the operator of a result that automatic scheduling is impossible with E-mail etc. (Step 2020), and terminates the processing. Then the device scheduler 604 informs the workflow manager 602 of impossibility of automatic scheduling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the searching of order information as taught by Kuranoshita with the accepting whether or not to select  the order-information as taught by Noda in order have safe guards in place and notify manager if there any conditions preventing a job from being scheduled. (See Noda, [0149]; When it is determined that the print job cannot be processed with a plurality of printers, the device scheduler 604 refers to operator information in the order information table of the specified order, informs the operator of a result that automatic scheduling is impossible (Step 2020), and terminates the processing. Then the device scheduler 604 informs the workflow manager 602 of impossibility of automatic scheduling. When receiving the notice, the workflow manager 602 refers to FIG. 19 and returns to a top process in the automatic processing described above with reference to FIG. 19 (Step 1907) (more specifically, start again Step 2001).
Claim(s) 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuranoshita et al. (US 20150277831 A1) in view of Noda (US 20050243365 A1) and Osadchyy et al. (US 20170277485 A1).
Regarding Claim(s) 8-9 and 11-12, Kuranoshita/Noda teaches wherein the at least one device includes a plurality of devices, and (See Kuranoshita, [0100]; The equipment information DB 102 stores an accumulation of various information including equipment information and the mapping tables described above. For example, on the basis of the results of a search of the equipment information DB 102 carried out under the search conditions including “PRINTING PRESS P”, “PRINTING PRESS Q”, etc.).
While Kuranoshita/Noda teach displaying operational statuses, they do not appear to teach the use of authority levels. However, Kuranoshita/Noda in view of the analogous art of Osadchyy (i.e. print management) does teach: wherein the processor further acquires an authority level for performing control for displaying the operational status for each device, and (See Osadchyy, [0249]; a tab associated with discovered device display 622, a tab associated with assessment display 624, and a tab associated with a data export interface for controlling export of data collected by data collection tool 610. Discovered devices display 622 can include buttons 640, 642, 644 respectively for: updating authentication (e.g., authentication providing access to a printing network, authentication related to licensing data collection tool 610), filtering results shown in discovered devices display 622, and pausing discovery performed by data collection tool 610 and/or assessment software 112. In other embodiments, more, fewer, and/or different tabs, buttons, and/or other user interface controls (e.g., icons, menus including drop-down menus, dialogs including pop-up dialogs, links) can be provided with discovered devices display 622 and further see Osadchyy, [0030]; A print server can be configured to process jobs (e.g., spool job-related data, route jobs, provide user and/or server-related accounting for jobs, verify/enforce authentication and authorization rules related to jobs) and store data related to printing devices in printing network 100). The Examiner notes the system displays the status as a function of the authentication process once the user has proper access.
generates the display information for displaying the operational status of each device in accordance with the authority level. (See Osadchyy, [0249]; updating authentication (e.g., authentication providing access to a printing network, authentication related to licensing data collection tool 610), filtering results shown in discovered devices display 622, and pausing discovery performed by data collection tool 610 and/or assessment software 112. In other embodiments, more, fewer, and/or different tabs, buttons, and/or other user interface controls (e.g., icons, menus including drop-down menus, dialogs including pop-up dialogs, links) can be provided with discovered devices display 622 and further see Osadchyy, [Fig. 6B]; visual representation of printer statuses accessed by an authorized user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the displaying of operational statuses as taught by Kuranoshita/Noda with the authority levels as taught by Osadchyy in order to create rules relating to each print job providing a more secure system. (See Osadchyy, [0030]; A print server can be configured to process jobs (e.g., spool job-related data, route jobs, provide user and/or server-related accounting for jobs, verify/enforce authentication and authorization rules related to jobs) and store data related to printing devices in printing network 100).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuranoshita et al. (US 20150277831 A1) in view of Noda (US 20050243365 A1) and Varga et al. (US 20060262335 A1).
Regarding Claim 21. While Kuranoshita/Noda teach printed matter, operational status, order information, and amounts of change, neither appear to teach: wherein the processor is configured to predict an amount of change of the at least one device from the operational status of the at least one device before the production of the printed matter is accepted and a predicted value of the operational status of the at least one device when the production of the printed matter is accepted, and However, Kuranoshita/Noda in view of the analogous art of Varga (i.e. print management) does teach the above limitations: (See Varga, [0024]; The speed control module 114 may receive information about the rate of the data received by the printer controller 106 as well as the processing of data by the raster image processor 110. Potentially coupled with knowledge of the contents of the printer controller buffer 112 and the operation of the printer 108 (including possibly the contents of its buffer and the current print speed), the speed control module 114 may use this information to provide sophisticated control of the flow of data to the printer 108 and the printer 108 speed and further see Varga, [0036]; The print engine feed rate is the rate at which rasterized pages of print job 104 are fed from the printer controller buffer 112 to the print engine 116. As described previously, the speed control module 114 may consider any type of information in determining the print engine feed rate, including the page arrival rate, page processing times, the print completion rate, and the number of pages in the print engine buffer 118….The page arrival rate and page processing times give the speed control module 114 an insight into the upcoming print load that the print engine 116 does not have, allowing the speed control module 114 to anticipate changes (i.e. predict) in the print load and compensate the flow of data to the print engine 116 accordingly. The speed control module 114 may thus `artificially` control the print engine 116 speed by adjusting the print engine feed rate based at least in part on factors not known to print engine 116. After the speed control module 114 determines the print engine feed rate). The Examiner notes the system of Varga predicts a change and adjust the rate to the anticipated value (i.e. predicted value).
identify the production of the printed matter as the identified order information corresponding to the amount of change when the amount of change of the at least one device is smaller than the amount of change identified by the order receiver. (See Varga, [0042]; In another example, if the speed control module 114 determines that the print job 104 is decreasing in complexity based on the page processing times and/or arrival rate increasing, it may begin increasing the print engine feed rate in anticipation of the upcoming decreased load. This may help fill up the print engine buffer 118 so that the print engine 110 begins to increase the printer speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Kuranoshita/Noda including printed matter, operational status, order information, and amounts of change with the teachings of Varga including methods of predict operational status changes in order to assist in reducing the drastic changes of print speeds. (See Varga, [0038]; if the speed control module 114 determines that the print job 104 is increasing in complexity based on the page processing times and/or arrival rate decreasing, it may begin decreasing the print engine feed rate in anticipation of the upcoming increased load. This will allow the print engine buffer 118 to begin clearing and for the print engine 110 to begin slowing down, both of which will increase the capacity of the printer 108 to handle a heavier load and reduce the chance of drastic changes in print speed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Corbin et al. (US 20030005110 A1)